Citation Nr: 1630857	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar strain (a low back disability).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2007 to November 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar strain, rated 10 percent.  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In a December 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board; he failed to appear for such hearing scheduled in July 2016, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

At no time under consideration is the Veteran's service-connected low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the spine is not ankylosed; and compensable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's low back  disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5237 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection and assigned the initial rating and effective date for the award, statutory notice had served its purpose, and its application was no longer necessary.  A November 2013 Statement of the Case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in this matter in July 2011 (pre-discharge), October 2012, and February 2016.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown are to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015)

Lumbar strain is rated under 38 C.F.R. § 4.71a, Code 5237, which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula the following ratings apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On July 2011 general medical examination (while he was still in service), the Veteran complained of back pain with flare-ups several times per week when laboring, bending, and dancing.  Objective range of motion was flexion to 90 degrees or greater (objective evidence of painful motion at 90 degrees), extension to 30 degrees or greater (no objective evidence of painful motion), right lateral flexion to 30 degrees or greater (objective evidence of painful motion at 30 degrees), left lateral flexion to 30 degrees (no objective evidence of painful motion), right lateral rotation to 30 degrees (no objective evidence of painful motion), and left lateral rotation to 30 degrees (objective evidence of painful motion at 30 degrees).  On repetitive use testing, no additional limitation in range of motion was noted; functional loss/impairment was noted due to pain on movement.  Tenderness to palpation was noted, but not guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Sensory, motor, muscle strength, and reflex examinations were all normal.  X-rays of the thoracic spine were normal; x-rays of the lumbar spine showed a normal lumbar spine other than minimal straightening of lumbar lordosis.  The Veteran did not have objective signs or symptoms due to radiculopathy, but did report "on and off" left leg numbness and tingling when sitting for an extended time during the prior two weeks.  The examiner diagnosed lumbago of the thoracolumbar spine and IVDS (and noted that the Veteran had not had any incapacitating episodes in the prior 12 months), and that there were signs of moderate left side radiculopathy.  The examiner opined that his thoracolumbar spine disability did not impact on ability to work.      

On October 2012 VA examination, the Veteran complained of back pain that can persist for a couple of days following heavy lifting or repetitive bending.  He denied radicular symptoms, walking limits, and flare-ups.  Objective range of motion was flexion to 90 degrees or greater (no objective evidence of painful motion), extension to 30 degrees or greater (no objective evidence of painful motion), right lateral flexion to 30 degrees or greater (no objective evidence of painful motion), left lateral flexion to 25 degrees (objective evidence of painful motion at 25 degrees), right lateral rotation to 25 degrees (objective evidence of painful motion at 25 degrees), and left lateral rotation to 30 degrees (no objective evidence of painful motion).  No additional limitation or functional loss/impairment was noted on repetitive use.  There was no atrophy, tenderness or pain on palpation, or guarding or spasm of the thoracolumbar spine.  Sensory, motor, muscle strength, and reflex examinations were all normal.  He did not have radiculopathy or IVDS.  X-rays did not show arthritis.  The diagnosis was a lumbar strain.  The examiner opined that the Veteran's back disability did not impact his ability to work; the Veteran reported that it does not cause any limitations in attending school.    

A July 2013 clinical record notes that the Veteran denied pain on examination that day but reported low back pain exacerbated by physical activities.  He denied radiating pain and bowel or bladder dysfunction.  On clinical examination, the Veteran had full range of thoracic and lumbar spine motion.  Minimal paraspinous muscle tenderness was noted on the lumbar spine.  Sensory, reflex, and muscle strength examinations were normal, along with the Veteran's gait.  The impression was an unremarkable lumbar spine.  

On February 2016 VA examination, the Veteran complained of constant pain rated 7/10 and a burning sensation on flexion or when leaning right or left.  He also reported flare-ups, lasting up to one week in duration, during which his back tightens up and becomes stiff; he reported that he feels his endurance is limited and he must back off of work.  He treats his back with Aleve and heat packs.  The report notes that the examination was conducted during a flare-up.  Objective range of motion was flexion to 90 degrees, extension to 25 degrees, lateral bending to 30 degrees right and left, and lateral rotation to 30 degrees right and left.  No additional limitation was noted on repetitive use; the examiner opined that it would be unlikely that there would be increased limitation of functional ability with repetitive use as there was no increased pain, weakness, fatigability, or incoordination with repeat testing, and because the exam was conducted during a flare-up.  There was no pain on palpation.  The spine was not ankylosed.  Sensory, motor, muscle strength, and reflex examinations were all normal.  He did not have radiculopathy or IVDS.  The diagnosis was chronic lumbar strain.  The examiner opined that the Veteran's back disability does not impact his predominantly sedentary internship.  

Analysis

The Veteran's lumbar spine disability has been assigned a 10 percent rating.  The evidence of record does not show any period of time when symptoms were of such nature as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  There is no evidence that the spine is ankylosed.  The Veteran has endorsed having flare-ups which last a couple of days, and occasionally up to one week.  See February 2016 VA examination report.  These flare-ups were too brief to constitute a distinct period of time when increased symptomatology warranting a "staged increase" was shown.  Furthermore, the February 2016 VA examination was conducted during a flare-up and the clinical findings during that examination do not reflect pathology/impairment warranting an increase to the next higher (20 percent) rating.  

The Board notes the Veteran's July 2011 report of "on and off" left leg numbness and tingling while in service.  However, neurological manifestations have not been shown postservice (during the evaluation period).  Notably, he denied radicular symptoms in October 2012 and July 2013, and radiculopathy was not found on October 2012 and February 2016 VA examinations.  

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The lumbar spine disability is manifested by reports of pain and reduced range of motion.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  The schedular criteria provide for higher ratings, but those criteria are not met.  The record does not show that his lumbar disability has resulted in marked interference with employment or frequent hospitalization.  There is nothing exceptional or unusual about the Veteran's lumbar spine disability.  Thun v. Peake, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.   
Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected lumbar spine disability.  On October 2012 VA examination and July 2013 clinical examination, he was noted to be a full time student; he explained that his lumbar disability does not cause any limitations in going to school.  See October 2012 VA examination report.  On February 2016 examination, the examiner opined that his lumbar condition does not impact his generally sedentary internship position.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a low back disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 10 percent for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


